Citation Nr: 1800339	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-25 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, adjustment disorder, and depression.

3. Entitlement to service connection for a left leg disability, to include as secondary to a low back disability. 

4. Entitlement to service connection for a right leg disability, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978 and from November 1990 to June 1991, with prior and subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as a member of the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Regional Office (RO) in Montgomery, Alabama. 

A personal hearing was held in September 2015 before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of this hearing is of record. 

With respect to the claim for an acquired psychiatric disorder, the Board notes that the record also contains mood disorder, adjustment disorder, and depression diagnoses.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, in view of the multiple psychiatric diagnoses of record and the holding of the United States Court of Appeals for Veterans Claims in Clemons, the Board has expanded the Veteran's psychiatric claim as noted on the title page.

These matters were most recently before the Board in February 2016, at which time the issues pertaining to the low back and an acquired psychiatric disorder were reopened and all issues were then remanded for further development of the record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability is not shown to have been incurred in or aggravated by active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA) service.  

2. The Veteran does not have a currently diagnosed disability of the left leg. 

3.  The Veteran's right leg disability, diagnosed as lower extremity radiculopathy, is secondary to a low back disorder. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability are not met. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria to establish service connection for a left leg disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).

3. The criteria to establish service connection for a right leg disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2017).  Here, VCAA notice was provided by December 2007 and July 2010 letters.  The case was last readjudicated in May 2016.  The Board finds that the Veteran has received notice compliant with the VCAA. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, records, and VA examination reports.

The Veteran was afforded VA examinations in April 2016.  The opinions proffered therein considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion on the issues decided herein has been met.
Finally, the Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Additional VA examinations were conducted, and VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection, generally 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Disability that is proximately due to or aggravated beyond the normal progress of the disease by a service-connected disease or injury shall also be service connected. 38 C.F.R. § 3.310. 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Low Back Disability - Factual Background and Analysis 

The Veteran asserts that his current back condition stems from his period of active duty service, from November 1990 to June 1991 - specifically, from his service in Southwest Asia, from January 1991 to May 1991.  He does not contend, and the evidence does not otherwise suggest, that the low back injury/disability is in any way related to his subsequent periods of ACDUTRA or INACDUTRA.  

During his Board hearing, he testified that he first experienced problems with his back while driving tractors across rough terrain in the desert/Gulf.  He stated that he was treated in sick call and that he has suffered from back problems ever since active duty service.  

Service treatment records show that the Veteran was treated in December 1990 for complaints of pain on the "[left] side of the back" when coughing, but no diagnoses pertaining to the back were rendered.  In an April 1991 post-deployment Report of Medical History, the Veteran expressly denied sustaining any illnesses or injuries while in the Middle East; he denied recurrent back pain.  The May 1991 separation Report of Medical Examination noted no abnormalities of the spine/musculoskeletal system. 

In a November 1995 Annual Medical Certificate (for National Guard purposes), the Veteran denied having any medical problems since his last periodic physical examination.  November 1995, May 1997 and April 1999 National Guard Reports of Medical Examination noted normal spine/musculoskeletal systems; the Veteran denied having recurrent back pain in contemporaneous Reports of Medical History.  

Post-service VA and private treatment records reflect diagnoses/complaints of back pain, degenerative changes at L4-5, L5-S1, L5-S1 stenosis, L4-5 subluxation, severe lumbar stenosis, and sciatica beginning in the early 2000's. 

In a May 2004 National Guard Annual Medical Certificate report, the Veteran stated that he broke his pelvis in an automobile accident and that it was causing him to have back pain. 

In a May 2015 "buddy statement," L.D.B. stated that he witnessed the Veteran's back pain while driving through the rough terrain of the desert. 

The Veteran underwent a VA Back Conditions examination in April 2016.  The pertinent diagnoses included lumbar intervertebral disc syndrome, spondylolisthesis, and lumbar stenosis.  The examiner opined that the claimed back condition was less likely than not incurred in or caused by the claimed in-service event, injury or illness.  The examiner stated that he interviewed the Veteran and reviewed the record.  He noted that the record did not show back complaints until the early 2000's (2002), which was well after his deployment, and that he had denied recurrent back pain in May 1991, November 1995, May 1997, and April 1999.  He therefore concluded that without a sound connection to the Veteran's service, it was less likely than not that the low back condition was caused by back problems while operating tractors in military service.  

As to a current disability, the post-service records show diagnoses of low back degenerative joint disease, stenosis, IVDS, and spondylolisthesis.  

As to the presumptions found at 38 C.F.R. § 3.309 (a), the record does not show the Veteran being diagnosed with arthritis in the low back in his first post-service year.  Instead, such diagnoses are first reflected in the early 2000's, more than a decade after separation from active duty service.  Accordingly, the Board finds that entitlement to service connection for a low back disability must be denied on a presumptive basis. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For similar reasons, service connection for arthritis based on a continuity of symptomatology since discharge is not established. 38 C.F.R. § 3.303 (b); Walker, supra.  

As to the Veteran's assertions of continued back symptomatology, the Board does not find such statements to be credible; this is especially so in light of his continuous denials of back pain and normal objective findings related to the spine/musculoskeletal systems on his periodic/annual National Guard examinations in 1995, 1997, and 1999.  In short, his statements of continuity do not present a credible history because they are internally inconsistent and contradictory of other evidence of record.

Regarding the second element of service connection, the Board acknowledges that the Veteran complained of left-sided back pain on one occasion during active duty service.  However, mere complaint/treatment during service does not, standing alone, demonstrate the onset of a chronic disability during service.  Critically, as noted, STRs otherwise document no complaints, treatment or diagnoses of the lumbar spine; the Veteran expressly denied recurrent low back pain on separation examination; his spine was found to be clinically normal on separation; and there is no credible evidence of any back problems for more than a decade after the Veteran's discharge from active duty service in 1991. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)(Board may consider length of time between service and first report of symptoms).  

The Board briefly notes that while the Veteran had subsequent periods of ACDUTRA and/or INACDUTRA service, he does not contend, and the evidence does not otherwise show that the claimed back injury/disability is related to such service.  Again, he specifically asserts that his claimed back disability is the direct result of his active duty service from 1990 to 1991.  In this regard, none of the subsequent National Guard treatment records document injury to the low back while on a period of INACDUTRA, or otherwise suggest that a low back disease or injury was incurred in or aggravated while performing ACDUTRA.  Rather, service treatment records from those periods of service are silent for complaints, treatment, or diagnoses relating to the low back (with the exception of one notation of back pain in 2004 which was noted as being related to a non-service related pelvis fracture) and document normal objective examinations of the spine. (Note: presumptive periods do not apply to ACDUTRA/INACDUTRA).  

Additionally, the only probative medical opinion of record is against the Veteran's claim.  The April 2016 VA examiner expressly found that the Veteran's low back disability was less likely than not related to his reports of in-service injury (i.e., driving tractors across rough terrain in the Gulf).  The Board finds the April 2016 opinion to be highly probative as to the issue of nexus because it was rendered after a thorough review of the service/post-service records and the Veteran's statements as to onset, and it was supported by sound rationale.  There are no medical opinions of record to the contrary.  

The Board acknowledges the Veteran's assertions that his low back disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's lumbar spine disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that the Veteran is competent to report back pain symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating lumbar spine disabilities. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also acknowledges the buddy statement from a fellow solider provided on the Veteran's behalf.  The fellow solider, like the Veteran, is competent to report what he experienced/witnessed.  However, there is no indication in the record that this individual is competent to etiologically link any such symptoms to the Veteran's active service. Jandreau, 492 F.3d 1372.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

For the forgoing reasons, the Board concludes that the preponderance of the evidence is against the claim and service connection for a low back disability, including arthritis, must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56. 

Left Leg Disability

The Veteran likewise asserts that his current bilateral leg condition stems from his period of active duty service, from November 1990 to June 1991 - specifically, from his service in Southwest Asia, from January 1991 to May 1991. 

He alternatively asserts that his bilateral leg condition(s) is/are proximately due to, or aggravated by the back condition.  

The law concerning service connection, including a current disability, is discussed above.  The preliminary question for the Board is whether the Veteran has a current left leg disability.  The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a current left leg disability. 

Although the Veteran has reported left knee/leg pain on multiple occasions, the April 2016 VA Leg/Knee examination found no current diagnosis associated with the Veteran's left leg or left knee.  X-rays were normal.  The examiner concluded that evaluation of the Veteran's left leg/knee was normal.  The only potential diagnosis is the notation of arthralgia in VA treatment records, which is essentially a diagnosis of pain.  Pain is not a disability for VA purposes. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As the Veteran does not have a current left leg disability, the Board need not address the other elements of service connection.  The preponderance of evidence is against the claim, and it must be denied. 38 U.S.C.A. § 5107 (b); see also Gilbert, surpa. 

Right Leg Disability 

The Veteran asserts that his current right leg condition stems from his sole period of active duty service, from November 1990 to June 1991 - specifically, from his service in Southwest Asia, from January 1991 to May 1991. 

During his Board hearing before the undersigned, he testified that he first experienced problems with his legs while driving tractors across rough terrain in the desert/Gulf.  He stated that he was treated in sick call and that he has suffered from back/leg problems since active duty service. 

He alternatively asserts that his leg condition is/are proximately due to, or aggravated by the back condition. 

At the outset, the Board notes that the Veteran has been diagnosed with lumbar radiculopathy affecting the right lower extremity - notably, this is the only disability of the right leg/lower extremity that the Veteran has been diagnosed with during the appeal period.  In this regard, the April 2016 VA Leg/Knee and Back examiner found that the abnormal findings of the right leg were attributable to the Veteran's diagnosis of radiculopathy (as noted on the back exam) and that there was no other objective evidence to support any other diagnoses.  X-rays were normal.  VA treatment records dated during the appeal period do show notations of knee arthralgia; however, as noted above, this is essentially a diagnosis of pain. See Sanchez-Benitez, supra.  

In short, although there is evidence of right lower extremity radiculopathy, the Veteran does not have a service-connected low back disability since the Board denied the claim in the decision above.  Thus, there is no legal basis to establish service connection on a secondary basis. 

The Board has considered service connection on a direct basis, but there is no evidence to support this theory of entitlement. 

Service treatment records are silent for complaints, treatment or diagnoses relating to the right lower extremity; a December 1990 STR references left leg pain and tendonitis of the left calf, but there are no findings with respect to the right leg/extremity.  The Veteran's extremities were noted as normal on separation examination; he denied any related problems.  National Guard records from 1995, 1997, and 1999, likewise reflect no abnormalities of the right lower extremity.  

There is also no nexus evidence that links the Veteran's right lower extremity radiculopathy to service.  Instead, there is probative evidence that links it to the low back disability.

Indeed, private 2007 MRI reports document a history of back pain and stenosis at L4-L5.  Thereafter, VA treatment records document complaints of radiating pain to the right leg/foot.  Specifically, the Veteran presented to the VA Neurosurgery Clinic in October 2013, complaining of low back pain with radiating pain to the right lower extremity since 2002.  An MRI revealed right sided L5-S1 disc herniation.  The assessment was low back pain and right lower extremity symptoms due to lumbar stenosis from L4-S1.

As noted, the Veteran underwent a VA examination in April 2016, at which time the examiner diagnosed right lower extremity radiculopathy, with L4/L5/S1/S2/S3 nerve root involvement.  

In short, the clinical evidence clearly associates the Veteran's right lower extremity radiculopathy to a low back disability.  As the Board has already found that the Veteran does not have a low back disability related to service, any disability secondary to the back is likewise not service-related.  Consequently, the claim is denied.


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied. 


REMAND

The Board is aware that the matter of service connection for a variously diagnosed psychiatric disability, to include PTSD, mood disorder, adjustment disorder, and depression, has been remanded before (and regrets the delay inherent with another remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, the record contains conflicting psychiatric diagnoses.  An April 2016 VA Mental Health note reflects an Axis I diagnosis of PTSD and adjustment disorder with depressed mood; a July 2014 VA treatment note reflects a diagnosis of depression; an April 2014 VA Psychiatry Note shows diagnoses of a mood disorder NOS, adjustment disorder with PTSD; and other VA treatment records show a diagnosis of depressive disorder.  The April 2016 VA psychiatric examiner found that the Veteran did not meet the diagnostic criteria for PTSD; adjustment disorder with depressed mood was instead diagnosed.  However, the examiner did not, as directed by the Board's February 2016 remand, discuss and reconcile the conflicting diagnoses of record.  As the examination report did not respond to the Board's directives, remand is required.  

Additionally, for each psychiatric disability entity other than PTSD diagnosed, the examiner was asked whether it is at least as likely as not that such is related to the Veteran's service.  The examiner only provided an opinion with respect to the diagnosed adjustment disorder.  Specifically, he opined that he "did not believe that [the Veteran's] adjustment disorder is at least as likely as not related to his military service."  The examiner reasoned that the "adjustment stress" was related to a recent automobile accident.  Review of the record reveals that the Veteran was involved in the automobile accident in February 2016; as noted, VA mental health treatment records show psychological symptomatology and diagnoses (including adjustment disorder and PTSD) prior to this date.  Based on these discrepancies, the Board finds that an addendum VA opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA psychiatric examinations and treatment the Veteran has received since April 2016.  

2. Return the Veteran's record to the April 2016 VA PTSD examiner for further review and an addendum medical opinion. 

a. Please discuss and reconcile the conflicting PTSD medical diagnoses of record, including an April 2016 VA Mental Health note reflecting an Axis I diagnosis of PTSD and April 2014 VA Psychiatry Note showing diagnoses of a mood disorder NOS, adjustment disorder with PTSD.  

b. Please identify the likely etiology of each psychiatric disability entity other than PTSD diagnosed, including adjustment disorder, mood disorder, and depressive disorder.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include his service in the Southwest Asia Theater of military operations.  The examiner is informed that the record shows diagnoses of adjustment disorder prior to the February 2016 motor vehicle accident and, thus, his April 2016 opinion relating the adjustment disorder to this event requires further explanation.  

The complete rationale for all opinions should be set forth. If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


